Citation Nr: 1107296	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  08-06 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from September 1950 to 
June 1952.    

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from November 2006 and September 2010 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Providence, Rhode Island.  

In February 2010, the Veteran presented testimony 
at a videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing is associated with the 
claims folder.  

The Board remanded this case in November 2009 and June 2010 
for further development.  After completion of this development by 
the Agency of Original Jurisdiction (AOJ), the case has been 
returned to the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

At worst, the Veteran has Level I hearing loss in the right ear 
and Level V hearing loss in the left ear.


CONCLUSION OF LAW

The criteria are not met for an initial compensable disability 
rating for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of VCAA letters from the RO to the 
Veteran dated in May 2006, October 2006, May 2008, January 2009, 
April 2009, and June 2010.  Those letters effectively satisfied 
the notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him 
about the information and evidence not of record that was 
necessary to substantiate his initial service connection and 
subsequent higher initial rating claims; (2) informing him about 
the information and evidence the VA would seek to provide; and 
(3) informing him about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).   

Furthermore, the May 2006, October 2006, January 2009, April 
2009, and June 2010 letters from the RO further advised the 
Veteran of the elements of a disability rating and an effective 
date, which are assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In addition, with regard to additional notice requirements for 
increased rating claims, the May 2008 and January 2009 VCAA 
letters were compliant with the U.S. Court of Appeals for 
Veterans Claims (Court's) recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  That is, in these letters, the 
Veteran was advised of the evidentiary and legal criteria 
necessary to substantiate a higher rating for his bilateral 
hearing loss disability.  In any event, the Federal Circuit 
recently vacated the Veterans Court's previous decision in 
Vasquez-Flores, concluding that generic notice in response to a 
claim for an increased rating is all that is required.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  In other 
words, a VCAA notice for an increased rating claim does not have 
to be individually tailored to each Veteran's particular facts, 
but rather only a generic notice is required.  Regardless, 
overall, the Board is satisfied that the RO provided both generic 
and specific VCAA notice as to the higher initial rating claim 
when considering all of the VCAA letters provided.  

In short, the Veteran has received all required notice in this 
case, such that there is no error in the content of VCAA notice.  
In any event, it is noted the claim at issue stems from an 
initial rating assignment.  In this regard, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that an appellant's 
filing of a Notice of Disagreement (NOD) regarding an initial 
disability rating or effective date, such as the case here, does 
not trigger additional section 5103(a) notice.  Indeed, the Court 
has determined that to hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) and 5103A 
and their implementing regulations insignificant and superfluous, 
thus disturbing the statutory scheme.  Dingess at 491, 493, 500-
501.

With regard to the timing of VCAA notice, in Pelegrini II, the 
Court held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
18 Vet. App. at 120.  Here, certain VCAA notice was provided 
after the initial unfavorable November 2006 AOJ decision.  
However, the Federal Circuit Court and Veterans Claims Court have 
since further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, and 
then go back and readjudicate the claim, such that the essential 
fairness of the adjudication - as a whole, is unaffected because 
the appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV) (where the Federal Circuit Court held that a 
Statement of the Case (SOC) or Supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if adequate 
VCAA notice is provided prior to the SOC or SSOC.  In fact, as a 
matter of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

Here, the timing error was cured.  After providing the additional 
VCAA notice, the AOJ again went back and readjudicated the claim 
in the most recent November 2010 SSOC.  So each time after 
providing the required notice, the AOJ reconsidered the claim - 
including to address any additional evidence received in response 
to the notice.  So the timing defect in the notice has been 
rectified.  Prickett, 20 Vet. App. at 376.  Stated another way, 
VA's issuance of SSOCs in March 2009 and November 2010 following 
the VCAA notice letters cured the timing error.  As such, the 
Board concludes prejudicial error in the timing or content of 
VCAA notice has not been established as any error was not outcome 
determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency).  

With regard to the duty to assist, the RO has obtained the 
Veteran's service treatment records (STRs) and his VA treatment 
records.  The Veteran has submitted personal statements, hearing 
testimony, argument from his representative, photographs, and 
private medical evidence.  

VA also provided the Veteran with several VA audiology 
examinations dated in October 2006 and October 2010 to determine 
the current severity of his bilateral hearing loss disability.  
See 38 C.F.R. § 3.327(a) (2010).  In the January 2011 Post-Remand 
Brief, the Veteran's representative contended that the October 
2010 VA examination was inadequate in that it failed to address 
the affect of hearing loss on the Veteran's daily activities and 
occupation.  The Board disagrees with this assertion.  Both VA 
examinations are adequate, providing all the necessary audiology 
readings.  In addition, both VA examinations and the evidence of 
record in general addressed the functional and daily life effects 
of the Veteran's hearing loss disability.  See Martinak v. 
Nicholson, 21 Vet. App. 447, 455-56 (2007) (VA audiology 
examination must include the effect of the Veteran's hearing loss 
disability on occupational functioning and daily activities).  
That is, the October 2010 VA examiner noted the Veteran's hearing 
loss would have "significant effects" on the Veteran's 
occupation, even with hearing aids.  The October 2010 examiner 
also assessed there were no current effects on daily activities.  
Earlier, the October 2006 VA examiner noted the Veteran had 
difficulty hearing competing noise in crowds (such as at a 
wedding).  A March 2009 VA audiology consult also documented the 
Veteran's complaints of difficulty hearing speech in the presence 
of background noise, phone conversations, and the need for a high 
volume when watching television.  Therefore, throughout the 
appeal, the functional and ordinary daily life effects of the 
Veteran's hearing loss disability have been adequately discussed.  

This case was also remanded by the Board in November 2009 and 
June 2010 to further assist the Veteran.  The Board is satisfied 
as to substantial compliance with its remand directives.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. 
Peake, 22 Vet. App. 97 (2008) (finding that only substantial 
compliance, rather than strict compliance, with the terms of a 
Board engagement letter requesting a medical opinion is 
required).  Specifically, the AOJ was instructed to secure 
private and VA medical evidence if the Veteran specifically 
identified this evidence, and to afford the Veteran a VA 
examination that addressed the current severity of his bilateral 
hearing loss.  The AOJ has complied with these instructions.  The 
Board notes that despite being sent a June 2010 VCAA letter, the 
Veteran did not identify any additional, relevant VA or private 
treatment records dated after March 2009.  As there is no 
indication that additional relevant evidence remains outstanding, 
the Board is satisfied that the duty to assist has been met for 
the bilateral hearing loss claim.  38 U.S.C.A. § 5103A (West 2002 
& Supp. 2010).  

Governing Laws and Regulations for Higher Rating for Hearing Loss

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of his disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

The Veteran's bilateral hearing loss is evaluated as 0 percent 
disabling under Diagnostic Code 6100.  38 C.F.R. § 4.85.  This 0 
percent rating has been in effect since April 19, 2006.  Since 
the Veteran appealed the initial rating assigned in the November 
2006 rating decision on appeal, the Board must determine the 
appropriate evaluation from April 19, 2006 to the present, with 
the possibility of further "staged ratings" based upon the facts 
found during the periods in question.   Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  That is to say, the Board must 
consider whether there have been times since the effective date 
of his award when his disability has been more severe than at 
others.  Id. at 126.

Evaluations of bilateral hearing loss range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, as 
measured by a controlled speech discrimination test (Maryland 
CNC) and the average hearing threshold, as measured by puretone 
audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 
4,000 Hertz.  The Rating Schedule establishes 11 auditory acuity 
levels designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination) is used to determine a Roman numeral designation 
(I through XI) for hearing impairment based on a combination of 
the percent of speech discrimination (horizontal rows) and the 
puretone threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone average intersect.  38 C.F.R. 
§ 4.85(b).  The puretone threshold average is the sum of the 
puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, 
divided by 4.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for 
Hearing Impairment), the percentage evaluation is determined by 
combining the Roman numeral designations for hearing impairment 
of each ear.  The horizontal rows represent the ear having the 
better hearing and the vertical columns the ear having the poor 
hearing.  The percentage evaluation is located at the point where 
the rows and column intersect.  38 C.F.R. § 4.85(e).

In essence, defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).   

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  



Analysis

The Veteran complains that his bilateral hearing loss is getting 
worse.  The Veteran complains of increased difficulty in 
understanding speech, especially in the presence of background 
noise.  He reports difficulty hearing the television, as well as 
telephone conversations.  The Veteran has also utilized hearing 
aids since March 2009.  He states that his hearing loss is a 
"big problem."  See February 2010 videoconference testimony at 
page 22; October 2009 personal statement; VA audiology 
examinations dated in October 2006 and October 2010; VA audiology 
consult dated in March 2009.  However, it is important for the 
Veteran to understand the assignment of disability ratings for 
hearing impairment are derived by a mechanical application of the 
Rating Schedule to the numeric designations based on the 
examination results cited below.  See Lendenmann, supra.  

The RO established service connection for bilateral hearing loss 
in the November 2006 and September 2010 rating decisions on 
appeal.  It assigned a noncompensable evaluation, effective from 
April 19, 2006, the date his claim for service connection was 
received.  In connection with his initial service connection 
claim for bilateral hearing loss, the Veteran was afforded a VA 
audiology examination in October 2006.  At that time, puretone 
thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

20
35
20
35
LEFT

40
45
50
55

Average pure tone decibel loss was 28 in the right ear.  Speech 
audiometry revealed speech recognition ability of 90 percent in 
the right ear.  Average pure tone decibel loss was 48 in the left 
ear.  Speech audiometry revealed speech recognition ability of 96 
percent, bilaterally.  

In this case, applying the results from the October 2006 VA 
examination to Table VI yields a Roman numeral value of I for the 
right ear and I for the left ear.  Applying these values to Table 
VII, the Board finds that the Veteran's hearing loss is evaluated 
as noncompensable (0 percent disabling).  38 C.F.R. § 4.7.   

The Veteran underwent a VA audiology consult in March 2009.  At 
that time, puretone thresholds, in decibels, after air conduction 
testing, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

30
35
25
40
LEFT

55
50
70
60

Average pure tone decibel loss was 33 in the right ear.  Speech 
audiometry revealed speech recognition ability of 94 percent in 
the right ear.  Average pure tone decibel loss was 59 in the left 
ear.  Speech audiometry revealed speech recognition ability of 92 
percent in the left ear.  Hearing aids were recommended.  

In this case, applying the results from the March 2009 VA 
audiology consult to Table VI yields a Roman numeral value of I 
for the right ear and II for the left ear.  Applying these values 
to Table VII, the Board finds that the Veteran's hearing loss is 
evaluated as noncompensable (0 percent disabling).  38 C.F.R. 
§ 4.7.   

The Veteran was afforded another VA audiology examination in 
October 2010.  At that time, puretone thresholds, in decibels, 
were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

40
45
50
45
LEFT

55
50
60
60

Average pure tone decibel loss was 45 in the right ear.  Speech 
audiometry revealed speech recognition ability of 94 percent in 
the right ear.  Average pure tone decibel loss was 56 in the left 
ear.  Speech audiometry revealed speech recognition ability of 70 
percent in the left ear.  

In this case, applying the results from the October 2010 VA 
examination to Table VI yields a Roman numeral value of I for the 
right ear and V for the left ear.  Applying these values to Table 
VII, the Board finds that the Veteran's hearing loss is still 
evaluated as noncompensable (0 percent disabling).  38 C.F.R. 
§ 4.7.   

Consequently, the preponderance of the evidence is against an 
initial compensable disability rating for the Veteran's bilateral 
hearing loss.  38 C.F.R. § 4.3.  Simply stated, the results do 
not provide a basis to grant a higher rating when considering 
hearing loss in both ears.  

Fenderson Consideration

The Board adds that it does not find that the Veteran's service-
connected bilateral hearing loss should be increased for any 
other separate period based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App at 125-26.  Since the effective 
date of his award, his disability has never been more severe than 
contemplated by its existing rating, so the Board cannot further 
"stage" his rating.

Extra-Schedular Consideration

As noted above, the Veteran complains of increased difficulty in 
understanding speech, especially with background noise, as well 
as hearing the television and the phone.  He and his 
representative report his bilateral hearing loss affects his 
ordinary conditions of daily life and his ability to work.  It 
was noted that VA audiology testing did not adequately assess the 
degree of his hearing loss because audiology testing was only 
conducted in a sound-proof room, whereas the ordinary conditions 
of daily life often contain inhibiting background noise.  See 
February 2010 videoconference testimony at page 22; October 2009 
personal statement; VA audiology examinations dated in October 
2006 and October 2010; VA audiology consult dated in March 2009; 
and January 2011 Post-Remand Brief.  

Therefore, initially, the Board acknowledges that some of the 
manifestations of his hearing loss disability are not listed in 
the rating criteria.  Thun v. Peake, 22 Vet. App. 111, 115-116 
(2008).  However, the Board finds that his disability does not 
markedly interfere with his ability to work, meaning above and 
beyond that contemplated by his separate schedular ratings.  
Generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell 
v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  In this regard, the Veteran is currently 
84 years of age.  He "retired" in 1988 as a cable splicer and 
pole worker for a telephone company.  He had worked there for 
over 30 years.  Subsequently, he worked as a school monitor for a 
few years as well.  See February 2008 VA cardiology note; October 
2009 Veteran's statement.  When he retired from his position as a 
school monitor, the Veteran reported this was due to his 
nonservice-connected peripheral neuropathy.  It was noted he 
could not work secondary to his pain syndrome in his legs.  
Recently, he has to walk with a cane due to pain in his legs.  
See February 2008 VA cardiology note; November 2008 VA primary 
care note.  In a June 2009 statement, the Veteran stated he could 
not walk after spinal surgery.  But there is no mention that 
hearing loss specifically caused him to leave any of his work 
positions, or caused him to miss time from work.  When he 
underwent surgery in 1984, it was for a nonservice-connected left 
ear perforated eardrum.  In fact, he was only prescribed hearing 
aids after March 2009.  In a July 2010 statement, the Veteran 
noted that his hearing aids had made a "big difference."  
Finally, the Board acknowledges that the October 2010 VA examiner 
stated that the Veteran's current hearing loss would have 
"significant effects" on the Veteran's occupation if he was 
exposed to adverse listening conditions even with hearing aids.  
However, the VA examiner added that physical and sedentary 
employment is possible if an employer provided reasonable 
accommodations.  The Veteran has stated he is "retired," and 
there is no indication he is seeking employment.  As such, it is 
not shown that there is marked interference with employment.  

Finally, there is no evidence of any other exceptional or unusual 
circumstances, such as frequent hospitalizations due solely to 
his service-connected bilateral hearing loss disability, to 
suggest he is not adequately compensated for his disability by 
the regular Rating Schedule.  VAOPGCPREC 6-96.  In this vein, 
there is no assertion or evidence of any recent inpatient 
treatment due to his bilateral hearing loss disability.  There 
was only one instance of inpatient surgery for a left ear 
perforated eardrum in September 1984, but the majority of his 
treatment has been on an outpatient basis.  In any event, he is 
not service-connected for a left ear perforated eardrum.  See 
e.g., February 2009 rating decision.  


ORDER

An initial compensable disability rating for bilateral hearing 
loss is denied.  




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


